Citation Nr: 1025868	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptoms illness as a result 
of Persian Gulf War service. 

2.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness or a medically 
unexplained chronic multisymptoms illness as a result of Persian 
Gulf War service.

3.  Entitlement to service connection for asthmatic bronchitis, 
to include as due to an undiagnosed illness or a medically 
unexplained chronic multisymptoms illness as a result of Persian 
Gulf War service or due to asbestos.

4.  Entitlement to service connection for a left shoulder 
disability, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptoms illness as a result 
of Persian Gulf War service.

5.  Entitlement to service connection for rheumatoid arthritis, 
to include as due to an undiagnosed illness or a medically 
unexplained chronic multisymptoms illness as a result of Persian 
Gulf War service.

6.  Entitlement to service connection for a left hip disorder, to 
include as due to an undiagnosed illness or a medically 
unexplained chronic multisymptoms illness as a result of Persian 
Gulf War service. 

7.  Entitlement to service connection for pericarditis with 
syncope, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptoms illness as a result 
of Persian Gulf War service.

8. Entitlement to service connection for potassium losing 
nephropathy, claimed as  hypokalemia, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 
1994, including service in Southwest Asia (SWA) Theater of 
Operations from December 26, 1990 to May 20, 1991.  The Veteran 
also served in the North Carolina Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  By that rating action, the RO denied service 
connection for the disabilities on appeal.  
Also on appeal from the May 2006 rating action was the issue of 
entitlement to bilateral shoulder bursitis.  By a March 2010 
rating decision, the RO granted service connection for left 
shoulder impingement syndrome; an initial 20 percent rating was 
assigned, effective June 28, 2005.  The Board finds that the 
grant of service connection for this disability constitutes a 
full award of the benefit sought on appeal with respect to this 
issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 
1997).  The record on appeal contains no indication that the 
Veteran has appealed the downstream elements of either the 20 
percent initial rating or the effective date of June 28, 2005 
assigned to this disability.  Thus, this matter is no longer in 
appellate status.  

In March 2009, the Board remanded the claims to the RO for 
additional development, including  scheduling the Veteran for VA 
examinations.  These examinations were performed in November 
2009.  The requested development has been accomplished and the 
claims file has returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations from December 26, 1990 to May 20, 1991.

2.  Musculoskeletal hip pain was noted in service, but is not 
currently demonstrated by the competent and probative medical 
evidence of record. 

3.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran currently has 
hypertension that was incurred in or aggravated by service; it 
was not manifested to a compensable degree within any relevant 
presumptive period.

4.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's right shoulder 
disorder, diagnosed as inflammatory polyarthropathy affecting the 
right shoulder, was incurred in or aggravated by service.  

5.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's currently 
diagnosed lupus-type inflammatory polyarthropathy was incurred or 
aggravated during military service; rheumatoid arthritis was not 
manifested to any compensable degree within any relevant 
presumptive period. 

6.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's currently 
diagnosed asthmatic bronchitis was incurred or aggravated during 
military service. 

7.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's acute pericarditis 
was incurred or aggravated during military service. 

8.  The preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's potassium losing 
nephropathy, claimed as hypokalemia, was incurred or aggravated 
during military service. 

9. Current medical opinion states that the Veteran's diagnosed 
potassium losing nephropathy is a congenital disorder, and 
service connection is, by regulation, precluded for this 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection on either 
a direct basis for a bilateral hip disorder or as due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

2.  The criteria for entitlement to service connection on either 
a direct basis for hypertension or as due to an undiagnosed 
illness have not been met; and the incurrence or aggravation of 
hypertension during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2009).

3.  The criteria for entitlement to service connection on either 
a direct basis for right shoulder disorder, currently diagnosed 
as inflammatory polyarthropathy affecting the right shoulder, or 
as due to an undiagnosed illness have not been met; and the 
incurrence or aggravation of arthritis during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.317 (2009).

4.  The criteria for entitlement to service connection on either 
a direct basis for rheumatoid arthritis, to include lupus-type 
inflammatory polyarthropathy or as due to an undiagnosed illness 
have not been met; and the incurrence or aggravation of arthritis 
during such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2009).

5.  The criteria for entitlement to service connection on either 
a direct basis for asthmatic bronchitis, to include asbestos 
exposure or as due to an undiagnosed illness have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

6.  The criteria for entitlement to service connection on either 
a direct basis for pericarditis with syncope or as due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

7.  The criteria for entitlement to service connection on either 
a direct basis for potassium losing nephropathy, claimed as 
hypokalemia, or as due to an undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  

An August 2005 letter notified the Veteran of the types of 
evidence necessary to establish the service connection claims on 
appeal, and the division of responsibility between the Veteran 
and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the letter satisfied the 
requirements of the VCAA by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice should be given before an 
initial agency of original jurisdiction (AOJ) decision is issued 
on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The RO 
provided the Veteran with pre-adjudication VCAA notice via an 
August 2005 letter.  Id.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran has not been informed of the 
Dingess elements.  Because the service connection claims are 
being denied in the decision below, notice involving disability 
rates and effective dates are not relevant.  

Accordingly, the Board finds that VA satisfied its duty to notify 
under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claims decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.

The Veteran's service treatment records (STRs) have been 
associated with the claims file.  In addition, post- service VA 
and private medical reports, along with statements of the 
Veteran, his spouse and friend have been obtained and associated 
with the claims file.  The Social Security Administration records 
are obtained and included in the claims folder.  On a March 2010 
Supplemental Statement of the Case response form, the Veteran 
indicated that he did not have any additional information to 
submit in support of his appeal.  He requested that his case be 
forwarded to the Board for appellate consideration. 

In March 2009, the Board remanded the claims for VA examinations 
to determine the nature and etiology of the claimed disorders.  
These examinations were performed in November 2009.  Copies of 
the examination reports are contained in the claims file.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant]; contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").

The Board is satisfied that there was substantial compliance with 
its March 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The Board finds that there is no further assistance that would be 
reasonably likely to substantiate the service connection claims 
analyzed in the decision below.

II.  Laws and Regulations

Service Connection-general criteria

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any 
particular disability, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).  The 
determination as to whether the above three requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).

That an injury or symptom occurred in service alone is not enough 
to support a finding of service connection; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof 
of a current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post- service 
development of a presumptive disease, such as cardiovascular 
disorders (e.g., hypertension) and arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the disease 
was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

 VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable 
exception to this rule is set forth in 38 C.F.R. § 3.317, which 
permits in some circumstances service connection of signs or 
symptoms that are objective indications of chronic disability, 
even though such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Undiagnosed Illness-criteria

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  In the case of claims based on undiagnosed illness 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that there 
be competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

The Veteran's service personnel records reflect that he served on 
active duty in SWA from December 26, 1990 to May 20, 1991.  Thus, 
the Veteran is a "Persian Gulf Veteran" and can avail himself of 
the provisions relating to undiagnosed illness pursuant to 38 
C.F.R. § 3.317.

      III. Analysis

The Veteran maintains that he currently has a bilateral hip 
disorder, hypertension, right shoulder disability, rheumatoid 
arthritis (to include lupus-type inflammatory polyarthropathy), 
asthmatic bronchitis, pericarditis with syncope, and potassium-
losing nephropathy (claimed as hypokalemia), that had their onset 
during his period of military service, to include as due to an 
undiagnosed illness and asbestos (asthmatic bronchitis).  



(i) Bilateral hip disorder

The preponderance of the probative and competent evidence of 
record is against a finding of service connection for this 
disability both as due to an undiagnosed illness and on a direct 
basis.  

The Veteran's STRS show that he received treatment for right hip 
pain in 1990.  A diagnosis of musculoskeletal pain of the right 
hip was entered.  The remainder of the STRs, to include a 
September 1991 periodic examination report, is wholly devoid of 
any subjective complaints or clinical findings referable to the 
right or left hip.  The Veteran's lower extremities were 
evaluated as "normal."  

Post-service VA outpatient reports, dating from 1999 to 2009, are 
wholly devoid of any subjective complaints or clinical findings 
for any bilateral hip condition.  When seen in the VA outpatient 
clinic in August 2005, the Veteran stated that he had had 
excruciating pain in the bilateral lower extremities for the 
previous month.  The Board notes that the Veteran is in receipt 
of service connection for synovitis of each knee, and that each 
disability has been assigned a 10 percent schedular rating.  
While the Veteran reported that his ankles and knees were swollen 
and that he had been wearing his wife's support stockings, he did 
not have any hip-related complaints.  

A March 2006 VA examiner reported that he had treated the Veteran 
for lower extremity pain; hip related complaints were not noted.  
In November 2009, a VA examiner concluded, after a review of the 
claims file and physical evaluation of the Veteran, that there 
was no objective demonstration of a hip disorder.  The examiner 
attributed the loss of range of hip motion demonstrated on 
physical evaluation to deconditioning.  (See November 2009 VA 
orthopedic examination report).

As noted above, the Veteran is not shown to have a bilateral hip 
condition; or such symptoms that are noted to be characteristic 
of an undiagnosed illness. There is no competent medical evidence 
to the contrary.  Service connection for a bilateral hip 
condition based on Gulf War service is therefore not warranted.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(II).

Regarding service connection for a bilateral hip disorder on a 
direct basis, as noted previously, the Veteran's STRs contain a 
single notation of musculoskeletal right hip pain.  The remainder 
of the STRs, along with post-service VA and private treatment and 
examination reports, and SSA records, dating from 1999 to 2009, 
are wholly devoid of any subjective complaints or clinical 
findings referable to any orthopedic hip problems and no 
diagnosis associated thereto.  

There is no evidence of a chronic orthopedic hip disability 
during any period of active service, or continuity of 
symptomatology after such period of active service, and no 
medical evidence providing a nexus of any current diagnosis to 
service.  Service connection for a bilateral hip disorder on a 
direct basis must be denied.  See Hickson, 12 Vet. App. at 253.

In this case, there is no evidence that the Veteran currently has 
a bilateral hip disorder.  Thus, as the preponderance of the 
evidence is against the claim for service connection for this 
disorder, there is no doubt to be resolved, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

(ii) Hypertension

The Veteran has been diagnosed with essential hypertension (See 
November 2009 2002 VA examination report).  As this is a clinical 
diagnosis, service connection for this disability based on an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).

The Board also finds that service connection is not warranted for 
hypertension on a direct basis because the preponderance of the 
probative and competent evidence of record does not show 
sustained elevated blood pressure readings on at least three 
different days as defined under VA regulations either during the 
Veteran's period of military service or within the initial post-
service year, or an etiological relationship between the 
currently diagnosed hypertension and military service.  

STRs from the Veteran's period of active military service contain 
elevated blood pressure readings of:  150/100 and 170/87 when 
being treated for back pain and left shoulder strain in July 1991 
and November 1993, respectively.  Under VA regulations, 
hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101,  Note (1).  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  Id.  Here, while the Veteran 
had two elevated blood pressure readings during active military 
service, he did not have sustained elevated readings on at least 
three different days as defined under VA regulations.  Id.

Post-service VA and private treatment and examination report, 
along with SSA records, contain a notation that the Veteran's 
previous medical history included hypertension since 1995.  (See 
September 2005 VA treatment report, reflecting that the Veteran's 
previously medical history included hypertension since 1995).  
However, there is no contemporaneous clinical evidence of 
sustained elevated readings on at least three different days as 
defined under VA regulations that would support this finding.  
Thus, the Board finds that at the time the Veteran was discharged 
from active duty in February 1994, he had no relevant complaints 
and there were no indications of hypertension.  Coupled with the 
fact that there is no contemporaneous clinical evidence of 
sustained elevated readings on at least three different days as 
defined under VA regulations within a year of service discharge 
in 1994, a grant of service connection on a presumptive basis 
would not be appropriate as it would be an exercise in 
speculation.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2009).  

In addition, service connection for hypertension is also not 
warranted on a direct basis.  Here, no private or VA physician 
has attributed the Veteran's hypertension to military service.  
On the contrary, a November 2009 VA physician concluded, after a 
review of the claims file and physical evaluation of the Veteran, 
that his essential hypertension was not the result of military 
service or toxic exposures in SWA, but had probably been 
accelerated in earlier years by tobacco (the Veteran had a 
history of smoking cigarettes) and alcohol.  There is no other 
opinion that contradicts the VA examiner's opinions.  Thus, as 
the only medical evidence of record is against the claim, service 
connection for hypertension on a direct basis, is not warranted.  
38 C.F.R. § 3.303. 

In summary, the preponderance of the probative and competent 
evidence of record does not show sustained elevated blood 
pressure readings on at least three different days as defined 
under VA regulations during the Veteran's military service or 
within the initial post-service year, or an etiological 
relationship between any currently diagnosed hypertension and 
military service.  

(iii) Right Shoulder and Rheumatoid Arthritis, to include Lupus-
type inflammatory polyarthropathy

The Veteran has been diagnosed with inflammatory polyarthropathy 
affecting the right shoulder and lupus-type inflammatory 
polyarthropathy.  (See November 2009 2002 VA orthopedic 
examination report).  As these are clinical diagnoses, service 
connection for these disorders based on an undiagnosed illness is 
not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Board also finds that service connection for inflammatory 
polyarthropathy affecting the right shoulder and lupus-type 
inflammatory polyarthropathy on a direct basis because there is 
no clinical evidence of a chronic right shoulder or arthritis-
type disorder during military service or within the post-service 
year, or continuity of symptomatology after such period of active 
service, and no medical evidence providing a nexus of either 
disability to military service.  

STRs show that the Veteran was seen for a pulled right shoulder 
muscle in May 1987.  At that time, an assessment of rotator 
strain was entered.  The remainder of the STRS, to include a 
September 1991 periodic examination report, are wholly devoid of 
any of any subjective complaints or clinical findings referable 
to any right shoulder pathology and arthritis-type problems and 
no diagnosis associated thereto. A September 1991 examination 
report reflects that the Veteran's upper extremities were 
evaluated as "normal."  On DA Form 5570, Health Questionnaire 
For Dental Treatment, the Veteran did not endorse a request for 
information as to whether he had had arthritis/rheumatism.  He 
reported that he took Motrin for his "shoulder." 
Post-service VA and private treatment and examination reports, 
along with SSA records, dating from 1999 to 2009, do not show any 
subjective complaints or clinical findings referable to the right 
shoulder.  A September 2005 VA treatment report contains a 
notation that the Veteran gave a history of (italics added for 
emphasis) rheumatoid arthritis of the shoulder and hips in 2001.  
It was reported that the Veteran had not seen a rheumatologist.  
(See September 2005 VA treatment report).  This fact, coupled 
with the fact that there is no contemporaneous clinical evidence 
of any arthritis within a year of service discharge in February 
1994, would render a grant of service connection for a right 
shoulder disorder and/or rheumatoid arthritis on a presumptive 
basis an exercise in speculation.  See 38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. §§ 3.159(c)(4)(C)(iii), 3.307, 3.309 (2009).  

In addition, service connection for inflammatory polyarthropathy 
of the right shoulder and lupus-type inflammatory polyarthropathy 
is also not warranted on a direct basis.  Here, no physician, 
private or VA, has attributed the Veteran's hypertension to 
military service.  On the contrary, a November 2009 VA physician 
concluded, after a review of the claims files and physical 
evaluation of the Veteran, that the above-cited disorders were 
not the result of military service or toxic exposures in SWA.  
There is no other opinion that contradicts the VA examiner's 
opinion.  Thus, as the only medical evidence of record is against 
the claim, service connection for a right shoulder disorder and 
lupus-type inflammatory polyarthropathy on a direct basis, is not 
warranted.  38 C.F.R. § 3.303. 

(iv) Asthmatic Bronchitis

The Veteran contends that his asthmatic bronchitis is the result 
of having been exposed to burning oil fires/wells during active 
military service in SWA or, in the alternative, from exposure to 
asbestos.  He also maintains that his bronchitis is the result of 
having worked on fuel tankers' brake shoes during military 
service.  He has denied any childhood history of asthma.  (See VA 
Form 9, received by VA in July 2007).  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 
VA, however, has issued a circular on asbestos- related diseases, 
entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos- Related Diseases 
(May 11, 1988) (DVB Circular), which provides some guidelines for 
considering compensation claims based on exposure to asbestos.  
The DVB circular remains in the rating manual.  See Adjudication 
Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9. "Service Connection for Disabilities Resulting 
from Exposure to Asbestos" ("M21-1MR"); see also VAOPGCPREC 4- 00 
(Apr. 13, 2000), summary available at 65 Fed. Reg. 33,422- 02 
(2000).

Inhaling asbestos fibers can produce fibrosis and tumors.  M21-
1MR IV.ii.2.C.9.b. Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of pleura 
and peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Cancers of the larynx and pharynx as well 
as the urogenital system (except the prostate) are also 
associated with asbestos exposure.  See id.  The latent period 
for the development of disease due to exposure to asbestos ranges 
from 10 to 45 or more years between first exposure and the 
development of disease.  M21-1MR IV.ii.2.C.9.d.  Disease- causing 
exposure to asbestos may be brief. M21-1MR, IV.ii.2.C.9.c.

The Veteran has been diagnosed with asthmatic bronchitis (See 
November 2009 2002 VA examination report).  As this is a clinical 
diagnosis, service connection for this disability based on an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).

The Board also finds that service connection is not warranted for 
asthmatic bronchitis on a direct basis because the preponderance 
of the competent and probative medical evidence of record does 
not show any clinical evidence of continuity of symptomatology 
after military service, and no medical evidence providing a nexus 
of the above-cited disability to military service.  
Service personnel records, to include the Veteran's DD 214, 
Certificate of Release or Discharge from Active Duty, reflect 
that the Veteran served in SWA from December 26, 1990 to May 20, 
1991.  His military occupational specialty was a quartermaster 
and chemical equipment repairer.  These records do not contain 
any indication of asbestos exposure during active military 
service. 

STRs from the Veteran's period of active military service reflect 
that he received treatment for bronchitis in September 1989.  A 
chest x-ray was within normal limits.  Medical care providers 
recommended to the Veteran that he stop smoking. A September 1991 
periodic examination report reflects that the Veteran's lungs and  
chest were evaluated as "normal."  The examining physician 
noted that the Veteran had received treatment for multiple 
episodes of upper respiratory infections (i.e.,  pneumonia and 
bronchitis x 2) but without sequelae.  A June 1993 report 
reflects that the Veteran gave a history of having smoked an 
average of a pack of cigarettes a day.  

Post-service VA and private treatment and examination report, 
along with SSA records, contain a notation that the Veteran 
previous medical history included asthma since 1995.  (See 
September 2005 VA treatment report, reflecting that the Veteran's 
previous medical history included hypertension since 1995).  
There is, however, no contemporaneous clinical evidence of asthma 
from that date.  These records show that the Veteran was 
diagnosed gave a history of asthma since childhood.  Diagnoses of 
asthmatic bronchitis and tobacco abuse were recorded. Thus, at 
the time the Veteran was discharged from active duty in February 
1994, he had no relevant complaints and there were no indications 
of asthma.  Overall, the competent and probative evidence of 
record does not show any clinical evidence of continuity of 
symptomatology of bronchitis after service discharge in 1994.

In addition, service connection for asthmatic bronchitis is also 
not warranted on a direct basis, to include as a result of 
asbestos exposure.  Here, no physician, private or VA, has 
attributed the Veteran's asthmatic bronchitis to military 
service, to include asbestos exposure.  On the contrary, a 
November 2009 VA physician concluded, after a review of the 
claims files and physical evaluation of the Veteran, that his 
asthmatic bronchitis was not the result of military service or 
toxic exposures in SWA, but had been caused by cigarette smoking 
that had resulted in emphysema.   There is no other opinion that 
contradicts the VA examiner's opinion or one that attributes the 
Veteran's asthmatic bronchitis to an in-service event, to include 
asbestos exposure.  Thus, as the only medical evidence of record 
is against the claim, service connection for asthmatic bronchitis 
on a direct basis, to include asbestos exposure is not warranted.  
38 C.F.R. § 3.303. 

The preponderance of the evidence is against the Veteran's claim 
for service connection for asthmatic bronchitis on a direct 
service connection basis.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

(v) Pericarditis with syncope

A November 2009 VA examiner concluded, after a physical 
evaluation of the Veteran and claims file review, that there was 
no clinical evidence of pericarditis.  Despite this clinical 
finding, the Veteran was diagnosed with this disability during 
the course of the appeal.  A May 2005 report, prepared by Iredell 
Memorial Hospital, contains a discharge diagnosis of acute 
pericarditis.  Thus, this private treatment report satisfies the 
requirement of current disability for the purposes of service 
connection analysis.  See McLain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that the requirement that a claimant have a 
current disability before service connection may be awarded for 
that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication).

Because the Veteran was diagnosed with acute pericarditis during 
the appeal period in 2005 and it is a clinical diagnosis, service 
connection for this disorder based on an undiagnosed illness is 
not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Board also finds that service connection is not warranted for 
pericarditis with syncope on a direct basis because the 
preponderance of the competent and probative evidence of record 
does not show any clinical evidence of continuity of 
symptomatology of this disability after service discharge in 1994 
until 2005, and there is no medical evidence providing a nexus of 
the above-cited disability to military service.  Here, no 
physician, private or VA, has attributed the 2005 diagnosis of 
acute pericarditis to an in-service event.  Thus, service 
connection for acute pericarditis on a direct basis is not 
warranted.  38 C.F.R. § 3.303. 

(vi) Potassium losing nephropathy, claimed as hypokalemia

The Veteran contends that he developed a potassium losing 
nephropathy, claimed as hypokalemia, during military service, or, 
in the alternative as due to an undiagnosed illness.  

The Veteran was afforded a VA examination in November 2009.  At 
that examination, the Veteran's serum potassium was normal on 
supplementation, which, according to the VA examiner, suggested a 
potassium losing nephropathy, a congenital condition.  

Service connection is not warranted for potassium losing 
nephropathy.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c). 

The November 2009 VA examiner did not specifically state that the 
Veteran's low potassium levels were are unrelated to his service 
in the Persian Gulf.  However, he did provide a known diagnosis 
of the Veteran's disability, namely potassium losing nephropathy, 
a congenital condition.  As the only current diagnosis of the 
Veteran's low potassium levels is from a potassium losing 
nephropathy, a congenital condition, service connection is 
precluded by regulation.  38 C.F.R. §§ 3.303(c), 3.317. 

While service connection may be granted, in limited 
circumstances, for superimposed disability on a constitutional or 
developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); see also Carpenter v. Brown, 8Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there 
is no evidence whatsoever that such occurred in this case.  The 
Veteran's STRs do not document any findings of abnormal potassium 
levels.  In short, the evidence does not reflect aggravation.  
Because potassium losing nephropathy is excluded from the 
definition of a disease for which service connection may be 
granted, the statutory provision of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt is not for application.  As a matter 
of law, the claim for service connection for a potassium losing 
nephropathy must be denied.


IV. Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing pain in his feet and 
shortness of breath.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005). Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

With regard to the disabilities on appeal, the Board finds that 
the Veteran's statements as to continuity of symptomatology since 
service are not credible (See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  Here, 
none of the disabilities were clinically (italics added for 
emphasis) diagnosed or complained of (other than foot pain) until 
several years after service separation in 1994. 


While the absence of any corroborating medical evidence 
supporting his assertions, in and of itself, does not render his 
statements incredible, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of Veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
      
      
      ORDER

Service connection for a bilateral hip disorder, to include as 
due to an undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service, is 
denied.  

Service connection for hypertension, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service is 
denied.

Service connection for asthmatic bronchitis, to include as due to 
an undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service or 
due to asbestos, is denied.

Service connection for a left shoulder disability, to include as 
due to an undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service, is 
denied.

Service connection for rheumatoid arthritis, to include as due to 
an undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service, is 
denied.

Service connection for a left hip disorder, to include as due to 
an undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service, is 
denied. 

Service connection for pericarditis with syncope, to include as 
due to an undiagnosed illness or a medically unexplained chronic 
multisymptoms illness as a result of Persian Gulf War service, is 
denied. 

Service connection for potassium losing nephropathy, claimed as 
hypokalemia, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptoms illness as a result 
of Persian Gulf War service, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


